Hill, J.
Under the facts alleged in plaintiff’s petition, which were accepted as true by the trial judge at the interlocutory hearing, it was not error to refuse an interlocutory injunction. If the judgment against the plaintiff, Rowland, was proceeding illegally against him for the reason that he had never been served with a copy of the petition and process in the suit against him in the city court of Atlanta, in which judgment was obtained against him, and on which execution was issued and levied on his property, which levy is now sought to be enjoined, he would have an adequate remedy at law by affidavit of illegality. Civil Code (1910), § 5311. There is nothing in the petition alleging that the defendants, or either of them, were insolvent, or that plaintiffs were for any cause remediless unless an injunction should be granted.

Judgment affirmed.


All the Justices concur, except (Hlberl, J., absent /or providential cause.

W. A. James, J. 8. James, and J. B. Hutcheson, for plaintiffs.
G. B. McGarity, for defendants.